Case 20-43963          Doc 10       Filed 08/13/20 Entered 08/13/20 13:50:21                      Main Document
                                                Pg 1 of 13


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    In re:                                                   )     Case No.: 20-43963-399
                                                             )     Honorable Barry S. Schermer
    GARBANZO MEDITERRANEAN                                   )     Chapter 11 Proceeding
    GRILL, LLC, et al.,                                      )
                                                             )     Hearing Date: August 17, 2020
                                      Debtors1.              )     Hearing Time: 10:00 a.m.
                                                             )     Hearing Location: Courtroom 5 North
                                                             )     St. Louis, Missouri
                                                             )
                                                             )     Robert E. Eggmann, Esq.
                                                             )     Thomas H. Riske, Esq.
                                                             )     Danielle A. Suberi, Esq.
                                                             )     Carmody MacDonald P.C.
                                                             )     120 South Central, Suite 1800
                                                             )     St. Louis, Missouri 63105
                                                             )     (314) 854-8600
                                                             )     ree@carmodymacdonald.com
                                                             )     thr@carmodymacdonald.com
                                                             )     das@carmodymacdonald.com

                               MOTION OF THE DEBTORS
                      FOR ENTRY OF AN ORDER (I) AUTHORIZING
                THE DEBTORS TO PAY PREPETITION OBLIGATIONS IN
           THE ORDINARY COURSE OF BUSINESS TO (A) CRITICAL VENDORS
          AND (B) 503(b)(9) CLAIMANTS; AND (II) GRANTING RELATED RELIEF

             COME NOW Garbanzo Mediterranean Grill, LLC, Garbanzo Mediterranean Fresh, LLC,

    Garbanzo Mediterranean Fresh Missouri, LLC and Garbanzo Mediterranean Grill Franchising,

    LLC, the above-captioned Debtors and Debtors in Possession (the “Debtors”), by and through

    their proposed undersigned counsel, hereby submit this motion (the “Motion”) for the entry of an

    order (the “Order”), pursuant to sections 105(a), 363, 503(b)(9) and 507(a)(2) of title 11 of the

    United States Code (the “Bankruptcy Code”) authorizing, but not directing, the Debtors to pay

    certain prepetition critical vendors in the ordinary course of business. In support of this Motion



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Garbanzo Mediterranean Grill, LLC (8872), Garbanzo Mediterranean Fresh, LLC (8872), Garbanzo
Mediterranean Fresh Missouri, LLC (8872), and Garbanzo Mediterranean Grill Franchising, LLC (8872). The
address of the Debtors’ corporate headquarters is 7700 E. Arapahoe Road, Suite 270, Centennial, CO 80112.
Case 20-43963      Doc 10     Filed 08/13/20 Entered 08/13/20 13:50:21           Main Document
                                          Pg 2 of 13


 the Debtors rely on the Declaration of James Park in Support of First Day Applications and

 Motions (the “First Day Declaration”), filed contemporaneously herewith, and further

 respectfully represent as follows:


                                        JURISDICTION

       1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      The statutory predicates for the relief requested herein are sections 105, 361, 362,

and 363 of the Bankruptcy Code, and Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) 4001, 6003 and 6004.

                                        BACKGROUND

       3.      On August 12, 2020 (the “Petition Date”), each of the Debtors filed their voluntary

petitions under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors

continue to operate their business and manage their properties as Debtors in Possession, pursuant

to §§ 1107(a) and 1108 of the Bankruptcy Code.

       4.      No trustee, examiner or official committee of unsecured creditors have been

appointed in these Chapter 11 Cases.

       5.      The Debtors own and four operate quick service restaurants and catering and

delivering business specializing in Mediterranean cuisine, including hummus, falafel, chicken and

beef schwarmas, and salads on handmade pita and laffa. The Debtors also sell franchises nationally

to third parties for the franchisees to own and operate the same quick service restaurants and

catering and delivering business specializing in Mediterranean cuisine under the Debtors’ name.

The Debtors have 21 franchisees of which ten also do catering and delivering businesses.
Case 20-43963      Doc 10     Filed 08/13/20 Entered 08/13/20 13:50:21             Main Document
                                          Pg 3 of 13



          6.   Detailed information regarding the Debtors’ business and the events leading to the

Chapter 11 Cases is set forth in the First Day Declaration.

                                     RELIEF REQUESTED

          7.   By this Motion, the Debtors request entry of the Order, pursuant to sections 105(a),

363(b), and 503(b)(9) of the Bankruptcy Code and Bankruptcy Rules 6003 and 6004 (i)

authorizing, but not directing, the Debtors to pay prepetition obligations in the ordinary course of

business to (a) certain vendors, suppliers, service providers, and other similar entities that are

essential to maintain the going concern value of the Debtors’ enterprise (and as further defined,

the “Critical Vendors” and their prepetition claims, the “Critical Vendor Claims”) and (b)

certain vendors holding claims that are entitled to statutory priority under section 503(b)(9) of the

Bankruptcy Code (the “503(b)(9) Claimants”, and collectively with the Critical Vendors, the

“Vendor Claimants” and their prepetition claims the “Vendor Claims”); and (c) granting related

relief.

                                      BASIS FOR RELIEF

A. Payment of Critical Vendor Claims is Necessary to Ensure Continuation of the Debtors’
   Operations.

          8.   The Debtors’ business is dependent on Critical Vendors that are unaffiliated with

the Debtors and are sole source or limited source suppliers, or provide a material economic

advantage relative to other potential vendors. Without the Critical Vendors, the Debtors would

not be able to operate. The Critical Vendors are integral to the Debtors’ business and any lapse in

services, even for a short duration, would significantly disrupt the Debtors’ operations. Further,

the use of replacement vendors, where available, would likely impose a significant hardship in that

it would cause a spike in the Debtors’ costs of operations or limit the Debtors’ abilities to provide

specialized products to their customers.
Case 20-43963       Doc 10      Filed 08/13/20 Entered 08/13/20 13:50:21                Main Document
                                            Pg 4 of 13


       9.      Debtors owe approximately $1 million to trade creditors as of the Petition Date, as

addressed in the First Day Declaration. Of these trade creditors, there are certain Critical Vendors

that hold Critical Vendor Claims against the Debtors. By this Motion, the Debtors seeks authority

to pay Critical Vendor Claims (and Vendor Claims, as addressed below) in an aggregate amount

not to exceed $250,000.00 (the “Aggregate Claim Cap”) if the Debtors determine in their sole

discretion that such immediate payment is necessary to prevent irreparable harm and significant

disruption to the Debtors’ business operations. The Critical Vendor Claims that Debtors currently

seek authority to pay all fall within that stringent criteria.

       10.     Notwithstanding the foregoing, the Debtors reserve the right to seek to increase the

Aggregate Claim Cap or to otherwise seek appropriate relief from this Court to satisfy Critical

Vendor Claims in an amount greater than the Aggregate Claim Cap.

       11.     Section 363(b)(1) of the Bankruptcy Code provides, in pertinent part, that “[t]he

trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate.” 11 U.S.C. § 363(b)(1). Section 105(a) of the Bankruptcy Code

further provides:

               The court may issue any order, process, or judgment that is necessary
               or appropriate to carry out the provisions of this title. No provision of
               this title providing for the raising of an issue by a party in interest shall
               be construed to preclude the court from, sua sponte, taking any action
               or making any determination necessary or appropriate to enforce or
               implement court orders or rules, or to prevent the abuse of process.

11 U.S.C. § 105(a).

       12.     Courts regularly rely upon the “necessity of payment” doctrine, together with the

bankruptcy court's broad grant of equitable authority set forth in section 105(a) of the Bankruptcy

Code, in granting a debtor in possession the discretionary authority to pay certain prepetition

claims “where payment is necessary to permit the effectuation of the rehabilitative purposes of the
Case 20-43963      Doc 10     Filed 08/13/20 Entered 08/13/20 13:50:21            Main Document
                                          Pg 5 of 13


Bankruptcy Code.” In re Sharon Steel Corp., 159 B.R. 730, 736 (Bankr. D. Del. 1993); In re Just

For Feet, 242 B.R. 821, 825 (D. Del. 1999) (“The Supreme Court, the Third Circuit and the District

of Delaware all recognize the court's power to authorize payment of pre-petition claims when such

payment is necessary for the debtor's survival during chapter 11.”); In re NVR, 147 B.R. 126, 127

(Bankr. E.D. Va. 1992) (“[U]nder 11 U.S.C. § 105 the court can permit pre-plan payment of a pre-

petition obligation when essential to the continued operation of the debtor.”); In re Columbia Gas

Sys., Inc., 171 B.R. 189, 191-92 (Bankr. D. Del. 1994) (noting that debtors may pay prepetition

claims that are essential to continued operation of business); In re Eagle- Picher Indus., Inc., 124

B.R. 1021, 1023 (Bankr. S.D. Ohio 1991) (finding “necessity of payment” doctrine justifies

payment of prepetition claims where, “payment is necessary to avert a serious threat to the Chapter

11 process.”); In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989) (confirming

that section 105(a) can be used to “effectuate the policies and provisions of the Bankruptcy Code,”

including the payment of prepetition claims of creditors pursuant to 363(b)(1) of the Bankruptcy

Code and the “necessity of payment” doctrine); In re Chateaugay Corp., 80 B.R. 279, 282

(S.D.N.Y. 1987) (explaining that bankruptcy court's general equitable powers are broad enough to

authorize payment of prepetition claims of critical vendors necessary for debtor's continued

operation where debtor in possession’s fiduciary duties so require); Official Comm. of Unsecured

Creditors of Cybergenics Corp. ex rel. Cybergenics Corp. v. Chinery, 330 F.3d 548, 574 n.8 (3d

Cir. 2003) (noting, in dicta, that emergency critical vendor motions are routinely issued as part of

the first day proceedings).

      13.     Courts in this district regularly grant relief to pay critical vendors consistent with

that which the Debtors are seeking in this Motion. See, e.g., In re Foresight Energy LP, No. 20-

41308 (KAS) (Bankr. E.D. Mo. Apr. 7, 2020) [Docket No. 242] (authorizing payment of critical
Case 20-43963      Doc 10     Filed 08/13/20 Entered 08/13/20 13:50:21             Main Document
                                          Pg 6 of 13


vendors); In re Payless Holdings LLC, No. 19-40883-659 (KAS) (Bankr. E.D. Mo. Mar. 19, 2019)

[Docket No. 600] (same); In re Payless Holdings LLC, No. 17-42267-659 (KAS) (Bankr. E.D.

Mo. May 9, 2017) [Docket No. 600] (same); In re Noranda Aluminum, Inc., No. 16-10083-399

(BSS) (Bankr. E.D. Mo. Feb. 10, 2016) [Docket No. 96] (same); In re Arch Coal, Inc., No. 16-

40120-705 (CER) (Bankr. E.D. Mo. Jan. 13, 2016) [Docket. No. 71] (same).

      14.     Further, the Debtors’ decision to use, sell or lease assets outside the ordinary course

of business must be based upon the sound business judgment of the debtor. In re Montgomery

Ward Holding Corp.,242 B.R. 147, 153 (D. Del. 1999); In re Trilogy Dev. Co., LLC, 2010 Bankr.

LEXIS 5636, at *3-4 (Bankr. W.D. Mo. 2010); In re Channel One Comm. Inc., 117 B.R. 493, 496

(Bankr. E.D. Mo. 1990) (citing Comm. Of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.),

722 F.2d 1063, 1071 (2d Cir. 1983)); In re Global Crossing Ltd., 295 B.R. 726, 743 (Bankr.

S.D.N.Y. 2003); In re Ionosphere Clubs, Inc., 100 B.R. 670, 674 (Bankr. S.D.N.Y. 1989) (noting

the standard for determining a section 363(b) is “a good business reason”). The business judgment

rule is satisfied if the proposed action appears to enhance the debtor’s estate. Crystalin, LLC v.

Selma Props. Inc. (In re Crystalin, LLC), 293 B.R. 455, 463-64 (B.A.P. 8th Cir. 2003).

      15.     The Debtors’ other creditors will be better off on account of the Debtors’ ability to

continue their operations with minimal disruption. To that end, the Debtors rely on timely and

frequent delivery of the critical goods and services provided by the Critical Vendors and any

interruption, however brief, would disrupt the Debtors’ operations and potentially cause

irreparable harm to their business and goodwill. The harm to the Debtors’ estates by not having

products or services provided by the Critical Vendors would far outweigh the cost of payment of

the Critical Vendor Claims. As such, the Debtors believe that the relief sought in this Motion will

not burden the Debtors but will help maximize the value of their estates.
Case 20-43963       Doc 10     Filed 08/13/20 Entered 08/13/20 13:50:21              Main Document
                                           Pg 7 of 13


       16.     Furthermore, the Debtors specialize in Mediterranean cuisine. So it follows that the

Debtors provide special goods from specific vendors to its customer base and obtaining goods and

services from replacement vendors and providers is difficult to impossible without impacting the

very business provided by the Debtors. Many of the Debtor’s vendors are not subject to contracts.

As a result, Debtor would be unable to force those vendors to continue to perform. Accordingly,

Debtor submits that it is appropriate for the Court to authorize the Debtor to satisfy the Critical

Vendor Claims in its business judgment and subject to the Aggregate Claim Cap.

       17.     Finally, to the extent that any of the Critical Vendors have prepetition claims that

are protected under Perishable Agricultural Commodities Act, those claims are entitled to payment

immediately or, at worst, constitute administrative clams.

       18.     The relief requested herein with respect to the Critical Vendor Claims is necessary

to avoid immediate and irreparable harm to the Debtors’ estates and, consequently, in the best

interests of their creditors and their estates, and such relief should be granted.

B. The 503(b)(9) Claimants

       19.     The Debtors have received certain goods from various 503(b)(9) Claimants within

the 20 days leading up to the Petition Date. Many of the Debtors’ relationships with the 503(b)(9)

Claimants are not contractual, and the Debtors place orders as they need goods from the 503(b)(9)

Claimants. As a result, the 503(b)(9) Claimants may refuse to supply new goods to the Debtors

without first receiving payment on account of those undisputed 503(b)(9) Claims arising from the

value of the goods that were received by the Debtors within the 20 days leading up to the Petition

Date. The Debtors believe that certain of the 503(b)(9) Claimants could reduce the Debtors’

existing trade credit—or demand payment for goods on a “cash on delivery” or “cash in advance”

basis—thereby negatively impacting the Debtors’ liquidity position.
Case 20-43963        Doc 10     Filed 08/13/20 Entered 08/13/20 13:50:21            Main Document
                                            Pg 8 of 13


       20.       Further, and as described below, the 503(b)(9) Claims are entitled to statutory

priority for the goods received by the Debtors in the ordinary course of business within the 20 days

prior to the Petition Date. Section 503(b)(9) of the Bankruptcy Code provides that “the value of

any goods received by the debtor within 20 days before the date of commencement of a case under

this title in which the goods have been sold to the debtor in the ordinary course of such debtor’s

business” are administrative claims against a debtor’s estate. See 11 U.S.C. § 503(b)(9). The

Debtors, therefore, are required to pay such 503(b)(9) Claims in full to confirm a chapter 11 plan.

As previously mentioned, as of the Petition Date the Debtors owe approximately $1 million in

trade debt , some of which is on account of 503(b)(9) Claims.

       21.       By this Motion, the Debtors seek authority to pay, in their discretion, the 503(b)(9)

Claimants in the ordinary course of business from the Aggregate Claims Cap including on an

interim basis.

       22.       Vendor Claims are entitled to the statutory priority for goods delivered to the

Debtors in the ordinary course of business within 20 days before the Petition Date. Section

503(b)(9) of the Bankruptcy Code provides that claims for goods delivered to the Debtors in the

ordinary course of business within 20 days after the Petition Date are administrative expense

claims against the applicable Debtor’s estate. See 11 U.S.C. § 503(b)(9). The Debtors, therefore,

are required to pay such claims in full to confirm a plan of reorganization. See Id.; 11 U.S.C. §

1129(a)(9)(A) (requiring payment in full of claims entitled to administrative expense priority).

Instead of paying such Vendor Claims on the effective date of a chapter 11 plan, the Debtors seek

authority to pay the 503(b)(9) Claims during the pendency of these chapter 11 cases as they become

due. The Bankruptcy Code requires payment in full of administrative expense claims. Thus,
Case 20-43963      Doc 10      Filed 08/13/20 Entered 08/13/20 13:50:21           Main Document
                                           Pg 9 of 13


payment of 503(b)(9) Claims under the Proposed Orders will effect only a change in the timing of

such payments, not the amounts or priority thereof.

       23.     Because the 503(b)(9) Claimants are already familiar with the Debtors’ past orders,

operations, and business needs based on years of the Debtors’ building relationships with such

vendors, they are in the best position to provide the necessary goods and services to the Debtors,

and are the most likely to do so on commercially reasonable terms. Finally, authorizing the

Debtors to pay 503(b)(9) Claims pursuant to the terms set forth herein should eliminate the burden

on this Court and the Debtors arising from numerous individual motions requesting payment on

account of 503(b)(9) Claims.

       24.     Courts in this district have frequently authorized the payment of vendor claims

entitled to administrative priority pursuant to section 503(b)(9) of the Bankruptcy Code. See, e.g.,

In re Foresight Energy LP, No. 20-41308 (KAS) (Bankr. E.D. Mo. Apr. 7, 2020) [Docket No.

242] (authorizing payment of claims arising under section 503(b)(9)); In re Armstrong Energy,

Inc., No. 17-47541-659 (KAS) (Bankr. E.D. Mo. Nov. 2, 2017) [Docket No. 92] (same); In re

Noranda Aluminum, Inc., No. 16-10083-399 (BSS) (Bankr. E.D. Mo. Feb. 10, 2016) [Docket No.

96] (same); In re Arch Coal, Inc., No. 16-40120-705 (CER) (Bankr. E.D. Mo. Jan. 14, 2016)

[Docket. No. 71] (same).

C. Customary Trade Terms

       25.     In return for paying the Vendor Claims, the Debtors will use commercially

reasonable efforts to require the Vendor Claimants to provide favorable terms in line with

historical practice (the “Customary Trade Terms”) for the postpetition delivery of goods and

services or otherwise to continue supplying the Debtors with goods and services for the duration

of these chapter 11 cases. The Debtors, therefore, request authority to condition payment of the
Case 20-43963      Doc 10      Filed 08/13/20 Entered 08/13/20 13:50:21            Main Document
                                          Pg 10 of 13


Vendor Claims upon such Vendor Claimants’ agreement to continue supplying goods and services

to the Debtors for the duration of these chapter 11 cases, in accordance with the Customary Trade

Terms that are at least as favorable as those practices and programs that were in place prior to the

Petition Date, as may be modified by any such Agreement.

       26.     Subject to the entry of the Proposed Final Order, the Debtors also seek unlimited

authority to pay the Vendor Claims even if no Agreement has been executed should the Debtors

determine, in their business judgment, that a formal Agreement is unnecessary to ensure such

Vendor Claimant’s continued performance on the Customary Trade Terms.


                                             NOTICE

       27.     Notice of this Motion will be provided to: (i) the U.S. Trustee; (ii) counsel to the

agent under the Debtors’ Credit Agreement; (iii) the holders of the twenty (20) largest unsecured

claims against the Debtors, and (iv) the Claimants listed on Exhibit A. Notice of this Motion and

any order entered hereon will be served in accordance with Local Rules (collectively, the “Notice

Parties”). In light of the nature of the relief requested herein, the Debtors submit that no other or

further notice is necessary.

       WHEREFORE, the Debtors respectfully request entry of the Order granting the relief

requested herein and such other and further relief as this Court deems just and proper.
Case 20-43963   Doc 10   Filed 08/13/20 Entered 08/13/20 13:50:21      Main Document
                                    Pg 11 of 13


                               Respectfully submitted,

                               CARMODY MACDONALD P.C.


                               By: /s/ Robert E. Eggmann
                                   ROBERT E. EGGMANN #37374MO
                                   THOMAS H. RISKE #61838MO
                                   DANIELLE SUBERI #59688
                                   120 S. Central Avenue, Suite 1800
                                   St. Louis, Missouri 63105
                                   (314) 854-8600
                                   (314) 854-8660 – FAX
                                   ree@carmodymacdonald.com
                                   thr@carmodymacdonald.com
                                   das@carmodymacdonald.com

                               PROPOSED ATTORNEYS FOR DEBTORS
Case 20-43963          Doc 10    Filed 08/13/20 Entered 08/13/20 13:50:21                 Main Document
                                            Pg 12 of 13


                                       EXHIBIT A - VENDOR LIST
                                                   1401 Webster Ave
 Accent Branding Solutions
                                                   Fort Collins CO 80524
                                                   P.O. BOX 70343
 Ecolab                                            Chicago, IL 60673
                                                   2221 E. Lamar Blvd #480
 Patriot Print Fulfilment                          Arlington TX 76006
                                                   277 Lyons Place
 SACHA Design                                      Renton, WA 98059
                                                   3850 Mueller Road
 Sysco St. Louis                                   St. Charles, MO 63301
                                                   P.O. Box 5566
 Sysco Denver                                      Denver CO 80217-55660
                                                   Rocky Mountain Spice Company
                                                   3850 Nome Street, Suite A
 Rocky Mountain Spice                              Denver CO 80239
                                                   Select Drink Inc.
                                                   5757 North Lindbergh Blvd.
 Select A Drink                                    Hazelwood MO 63042
                                                   Partech
                                                   8383 Seneca Tpke
 Partech                                           New Hartford NY 13413
                                                   6500 S Quebec St # 300
 Red Arrow                                         Centennial CO 80111
                                                   5610 Ward Road
 BECPOS                                            Arvada CO 80002
                                                   502-815 Hornby Street
 Monkey Media Software                             Vancouver BC V6Z 2E6 Canada
                                                   285 Fulton St.,
 OLO                                               New York, NY 10007
                                                   Oracle America
                                                   500 Oracle Parkway
 Oracle America                                    Redwood City CA 94065
                                                   100-51 Breithaupt Street
 Hosted FTP                                        Kitchener, ON, Canada, N2H 5G5
                                                   Hot Schedules
                                                   PO Box 848472
                                                   Dallas TX 75284-8472
 Hot Schedules (scheduling)
                                                   Partech
                                                   8383 Seneca Tpke
 Partech                                           New Hartford NY 13413
                                                   Paytronix
                                                   80 Bridget St.
 Paytronix                                         Newton MA 02458
                                                   Red Book Solutions / Plan it Planner
                                                   33270 Collection Center Drive
 Redbook Solutions                                 Chicago IL 60693
                                                   Restaurant Analytics Delivered LLC
                                                   31487 Niakwa Road
 Restaurant Analytics Delivered, LLC               Evergreen CO 80439
                                                   Sundell & Associates, LLC
                                                   3530 W. Picket Line
 Sundell                                           Flagstaff AZ 86005
Case 20-43963        Doc 10   Filed 08/13/20 Entered 08/13/20 13:50:21     Main Document
                                         Pg 13 of 13


                                              Tattle
                                              57 Dyke Rd
 Tattle                                       Setauket NY 11733
                                              Terminix Processing Center
                                              PO BOX 802155
 Terminix pest control                        Chicago IL 60680-2131
